EX.99.d.ii Investment Advisory Agreement SCHEDULE A FIRST INVESTORS EQUITY FUNDS With respect to Select Growth Fund, Growth & Income Fund, Opportunity Fund and Equity Income Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $300 million 0.75% In excess of $300 million to $500 million 0.72% In excess of $500 million to $750 million 0.69% In excess of $750 million to $1.25 billion 0.66% In excess of $1.25 billion to $1.75 billion 0.64% In excess of $1.75 billion to $2.25 billion 0.62% Over $2.25 billion 0.60% With respect to Total Return Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $300 million 0.75% In excess of $300 million to $500 million 0.70% In excess of $500 million to $1 billion 0.65% In excess of $1 billion to $2 billion 0.60% In excess of $2 billion to $3 billion 0.55% Over $3 billion 0.50% With respect to Global Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $600 million In excess of $600 million to $1 billion 0.95% 0.92% In excess of $1 billion to $1.5 billion 0.90% Over $1.5 billion 0.88% With respect to International Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: A-1 Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $300 million 0.98% In excess of $300 million to $600 million 0.95% In excess of $600 million to $1 billion 0.92% In excess of $1 billion to $1.5 billion 0.90% Over $1.5 billion 0.88% With respect to Special Situations Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $200 million 0.90% In excess of $200 million to $500 million 0.75% In excess of $500 million to $750 million 0.72% In excess of $750 million to $1 billion 0.69% In excess of $1 billion to $1.5 billion 0.66% Over $1.5 billion 0.64% FIRST INVESTORS INCOME FUNDS With respect to Cash Management Fund, compensation pursuant to Paragraph 6 of this Agreement shall be 0.50% of its average daily net assets. With respect to Government Fund, Investment Grade Fund and Limited Duration High Quality Bond Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $500 million 0.66% In excess of $500 million to $1 billion 0.64% In excess of $1 billion to $1.5 billion 0.62% Over $1.5 billion 0.60% With respect to Fund For Income and International Opportunities Bond Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: A-2 Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $250 million 0.75% In excess of $250 million to $500 million 0.72% In excess of $500 million to $750 million 0.69% In excess of $750 million to $1.25 billion 0.66% In excess of $1.25 billion to $1.75 billion 0.64% In excess of $1.75 billion to $2.25 billion 0.62% Over $2.25 billion 0.60% With respect to Floating Rate Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $250 million 0.60% In excess of $250 million to $500 million 0.55% In excess of $500 million to $1 billion 0.50% In excess of $1 billion to $2 billion 0.45% Over $2 billion 0.40% With respect to Strategic Income Fund, compensation pursuant to Paragraph 6 of this Agreement shall be 0.05% of its average daily net assets. First Investors Income Funds understands that FIMCO may receive compensation from investment companies in which the Strategic Income Fund invests for management services provided to such companies. FIRST INVESTORS TAX EXEMPT FUNDS With respect to Tax Exempt Income Fund, Tax Exempt Opportunities Fund, California Tax Exempt Fund, Connecticut Tax Exempt Fund, Massachusetts Tax Exempt Fund, Michigan Tax Exempt Fund, Minnesota Tax Exempt Fund, New Jersey Tax Exempt Fund, New York Tax Exempt Fund, North Carolina Tax Exempt Fund, Ohio Tax Exempt Fund, Oregon Tax Exempt Fund, Pennsylvania Tax Exempt Fund and Virginia Tax Exempt Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: A-3 Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $500 million 0.60% In excess of $500 million to $1.0 billion 0.58% In excess of $1.0 billion to $1.5 billion 0.56% Over $1.5 billion 0.54% FIRST INVESTORS LIFE SERIES FUNDS With respect to Cash Management Fund, Equity Income Fund, Fund For Income, Government Fund, Growth & Income Fund, International Fund, International Opportunities Bond Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, Opportunity Fund, Select Growth Fund, Special Situations Fund, Target Maturity 2015 Fund, and Total Return Fund, compensation pursuant to Paragraph 6 of this Agreement shall be calculated in accordance with the following schedule: Average Daily Net Assets Advisory Fee as % of Average Daily Net Assets Up to $250 million 0.75% In excess of $250 million to $500 million 0.72% In excess of $500 million to $750 million 0.69% In excess of $750 million to $1.25 billion 0.66% In excess of $1.25 billion to $1.75 billion 0.64% In excess of $1.75 billion to $2.25 billion 0.62% Over $2.25 billion 0.60% [Schedule updated: July 1, 2014] A-4 SCHEDULE B Name of Fund Date First Investors Equity Funds: Total Return Fund January 19, 2011 Equity Income Fund January 19, 2011 Growth & Income Fund January 19, 2011 Global Fund January 19, 2011 Select Growth Fund January 19, 2011 Opportunity Fund January 19, 2011 Special Situations Fund January 19, 2011 International Fund January 19, 2011 First Investors Income Funds: Cash Management Fund January 19, 2011 Government Fund January 19, 2011 Investment Grade Fund January 19, 2011 Fund For Income January 19, 2011 International Opportunities Bond Fund August 1, 2012 Limited Duration High Quality Bond Fund May 19, 2014 Strategic Income Fund April 3, 2013 Floating Rate Fund September 20, 2013 First Investors Tax Exempt Funds: Tax Exempt Income Fund January 19, 2011 Tax Exempt Opportunities Fund January 19, 2011 California Tax Exempt Fund January 19, 2011 Connecticut Tax Exempt Fund January 19, 2011 Massachusetts Tax Exempt Fund January 19, 2011 Michigan Tax Exempt Fund January 19, 2011 Minnesota Tax Exempt Fund January 19, 2011 New Jersey Tax Exempt Fund January 19, 2011 New York Tax Exempt Fund January 19, 2011 North Carolina Tax Exempt Fund January 19, 2011 Ohio Tax Exempt Fund January 19, 2011 Oregon Tax Exempt Fund January 19, 2011 Pennsylvania Tax Exempt Fund January 19, 2011 Virginia Tax Exempt Fund January 19, 2011 B-1 SCHEDULE B Name of Fund Date First Investors Life Series Funds: Cash Management Fund January 19, 2011 Equity Income Fund January 19, 2011 Fund For Income January 19, 2011 Government Fund January 19, 2011 Growth & Income Fund January 19, 2011 International Fund January 19, 2011 Investment Grade Fund January 19, 2011 Limited Duration High Quality Bond Fund July 1, 2014 Opportunity Fund December 17, 2012 Select Growth Fund January 19, 2011 Special Situations Fund January 19, 2011 Target Maturity 2015 Fund January 19, 2011 Total Return Fund December 17, 2012 B-2
